 

Exhibit 10.11        
 
[companylogo.jpg]
PERSONAL & CONFIDENTIAL
April 22, 2010                                        
Joseph Parham Jr.
Dear Joe:
 
We are excited that you will be joining our Company as Vice President Chief
Human Resources Officer reporting to me. I am sure that you will make a
significant contribution to our company and I look forward to your starting with
us on May 3, 2010.
 
Cash Compensation
 
Your Target Annualized compensation will be $462,000. This includes base salary
plus the full year annual target bonus.
The components are as follows:
 
Annual base compensation will be $330,000 and a total target annual bonus
opportunity of $132,000, which is 40% of your base salary. The bonus for 2010
will be prorated for the portion of the year that you are actually employed.
Since you are starting on May 3rd, your proration will be 8/12 or $88,000. The
bonus targets, which are the same for all bonus-eligible employees in the
corporate office, are based upon the number of cars sold in the US in 2010 and
Asbury EBITDA at each level of sales. We are excited about our opportunity to
eam an excellent bonus in 2010 and a copy of the Bonus plan document is
attached.
Equity Grants
Special new hire grant
On May 3,2010 you will also receive a grant of 10,000 restricted shares. These
shares will vest 100% on the third anniversary of the grant date. If Asbury
resumes dividend payments to our shareholders, you will also receive dividend
equivalents for your unvested restricted shares. These dividend equivalents will
be accrued and paid out to you in cash when the shares vest.
 
Prorated annual Grants
 
On May 3, 2010 you will receive a grant of 10,000 restricted shares. These
shares will vest 1/3 on each anniversary of the grant date. This Grant will also
accrue Dividend equivalents.
On May 3, 2010 you will receive a grant of 10,000 performance units. These
shares will vest 1/3 on each anniversary of the grant date. This Grant will also
accrue Dividend equivalents. A summary of the terms

 

--------------------------------------------------------------------------------

 

of the performance grant is attached.
Equity Holding Guidelines
Unvested restricted shares also count toward your equity holding guideline,
which is two times your base salary. These grants will put you at about 59% of
your guideline amount of 34,144 shares.
Auto Allowance
You will receive a car allowance in the amount of $800 per month. This amount
will be paid to you in our regular payroll and will be subject to normal
withholding.
Benefits
 
We offer the following items in our benefits package: Family Health, Dental and
Vision Care, a 401 (k) Plan, Employee LTD, Life and STD. We can provide you the
details as you would like.
Vacation
In 2010 you will be have 3 weeks of vacation and 4 weeks of paid vacation
annually thereafter.
Termination Protection
You will receive a termination protection agreement providing base salary and
benefits continuation for one year in the event of termination, as defined in
the agreement. A form of this agreement is attached.
 
In extending this offer of employment, we have relied on your representations
that (1) you will not use in any way any confidential information (or any
records, documents and similar items) relating to the business of your former
employers while employed at Asbury and (2) you have not entered into any
agreement or made any commitment to any prior employer or other third party
(including, without limitation, non-competition provisions or other restrictive
covenants in agreements with prior employers) which would in any way affect or
limit your ability to carry out your duties with Asbury. By signing this offer
letter, you acknowledge that any inaccuracy in these representations may be
grounds for termination.
To signify your acceptance of this position, please sign below and return one
copy to me.
Sincerely,
/s/ Charles Oglesby
Charles Oglesby
President and CEO
Asbury Automotive Group, Inc.
I hereby Signify my acceptance of the position
Signature
 
Date
/s/ Joseph G. Parham, Jr.
 
April 22, 2010

 
 

 

--------------------------------------------------------------------------------

 

GENERAL PROVISIONS
A.    
At Will Employment

Executive and Asbury acknowledge and agree that Executive is an "at will"
employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this Agreement shall be construed as an express or
implied contract of employment for any length of time.
B.    
Execution of Release

As a condition to the receipt of the Severance Pay payments and benefits
described in Section I above, Executive agrees to execute a release of all
claims arising out of Executive's employment or Termination including but not
limited to any claim of discrimination, harassment or wrongful discharge under
local, state or federal law.
C.    
Alternative Dispute Resolution

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration before an arbitrator (who shall be an attorney
with at least ten years' experience in employment law) in the city where
Executive is located and in accordance with the rules and procedures of the
American Arbitration Association. Each party may choose to retain legal counsel
and shall pay its own attorneys' fees, regardless of the outcome of the
arbitration. Executive may be required to pay a filing fee limited to the
equivalent cost of filing in the court of jurisdiction. Asbury will pay the fees
and costs of conducting the arbitration. Judgment upon the award rendered by the
arbitrator may be entered in any court of jurisdiction. This clause shall not
preclude or restrict the Company from seeking and obtaining injunctive relief in
a court of competent jurisdiction in relation to the enforcement of any
post-employment restrictive covenants.
Initials
 
Initials
Executive
 
For the Company

D.    
Other Provisions

The headings and captions are provided for reference and convenience only and
shall not be considered part of this Agreement.
Any notice or other communication required or permitted to be delivered under
this Agreement shall be (i) in writing, (ii) delivered personally, by nationally
recognized overnight courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested, (iii) deemed to have
been received on the date of delivery or on the third business day after
mailing, and (iv) addressed as follows (or This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.
 

 

--------------------------------------------------------------------------------

 

 
 AGREED TO AS OF ____________________________ ________ ,2010:
 
 
 
 
 
 
BY EXECUTIVE:
 
BY ASBURY:
 
 
 
 
 
 
 
 
 
ASBURY AUTOMOTIVE GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
Print Name and Title:
 
 
 
 
 
 

 

 